MEMORANDUM **
Miguel Antonio Gomez-Martin and his wife Guadalupe Venavideo-Ramos, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s order denying their application for cancellation of removal because they failed to show exceptional and extremely unusual hardship. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that the petitioners failed to establish exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
To the extent that the petitioners raise an equal protection challenge to their hardship determination, we also lack jurisdiction because the petitioners’ claim is not colorable. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001) (indicating that an applicant may not create the jurisdiction that Congress chose to remove simply by cloaking an abuse of discretion argument in constitutional garb).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
*208PETITION FOR REVIEW DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.